Citation Nr: 0511071	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for left ankle injury, 
postoperative, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease, right ankle, currently evaluated as 10 percent 
disabling.

5.  The propriety of the initial ratings assigned for 
degenerative joint disease, left elbow, with olecranon spur.

6.  Entitlement to an increased rating for osteoporosis and 
compartment syndrome, left wrist, radius and carpal tunnel 
syndrome, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

8.  Entitlement to an increased rating for traumatic 
degenerative joint disease of the cervical spine, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had verified active duty service from August 1961 
to August 1967, and from June 1974 to July 1985, with 
approximately five years and nine months of additional 
unverified active service prior to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In that decision, the RO granted service connection for 
degenerative joint disease, left elbow, which was assigned a 
noncompensable rating; increased the assigned ratings from 0 
to 10 percent for both of the two knee disabilities; and 
denied an increase in excess of 10 percent for each of the 
remainder of the claimed disabilities.  The veteran perfected 
an appeal with respect to each disability as to the assigned 
ratings.   

The jurisdiction over the veteran's case was subsequently 
transferred to the RO in San Juan, the Commonwealth of Puerto 
Rico, which in an April 2000 rating decision increased the 
rating from 0 to 10 percent for the right ankle disability, 
and continued the denial with respect to the remainder of the 
claims.  In an August 2003 rating decision, the RO increased 
the ratings for the lumbar spine disability and left elbow 
disability from 10 to 20 percent and from 0 to 10 percent, 
respectively.  The RO continued the ratings of the remainder 
of the claimed disabilities on appeal.

Also, with respect to the left elbow issue, because the 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection, the 
Board has identified this claim on the title page as 
involving the propriety of the initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Since the increase for the right ankle disability and left 
elbow disability did not constitute a full grant of the 
benefits sought, those issues remain in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to increased ratings for (1) 
degenerative joint disease of the lumbar spine and (2) 
traumatic degenerative joint disease of the cervical spine 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The veteran's degenerative joint disease, right knee, is 
manifested by extension to 0 degrees and flexion limited to 
126 degrees, with no findings of painful motion; it is not 
shown to be productive of recurrent subluxation or lateral 
instability.

3.  The veteran's degenerative joint disease, left knee, is 
manifested by extension to 0 degrees and flexion limited to 
126 degrees, with no findings of painful motion; it is not 
shown to be productive of recurrent subluxation or lateral 
instability.

4.  The veteran's residuals of the left ankle injury, 
postoperative, include marked limitation of motion, and 
subjective complaints of painful motion and fatigue, 
resulting in a marked level of functional loss.

5.  The veteran's right ankle degenerative joint disease, is 
manifested by moderate limitation of motion, and subjective 
complaints of painful motion and fatigue, resulting in at 
least a moderate level of functional loss.

6.  The veteran's degenerative joint disease, left elbow, 
with olecranon spur is manifested by pronation and supination 
of 40 degrees, and complaints of elbow pain.

7.  The veteran's osteoporosis and compartment syndrome, left 
wrist, radius, and carpal tunnel syndrome are manifested by 
dorsiflexion of 63 degrees, palmar flexion of 80 degrees; 
with mild pain, decreased sensation, and thenar atrophy 
productive of  mild incomplete paralysis of the median nerve.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected degenerative joint disease, right knee, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Codes 5257, 5260, 5261 (2004).

2.  The criteria for a rating in excess of 10 percent for 
service-connected degenerative joint disease, left knee, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Codes 5257, 5260, 5261 (2004).

3.  The criteria for a 20 percent disability rating, but no 
higher, for service-connected residuals of the left ankle 
injury, postoperative, are met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 5271 (2004).

4.  The criteria for a rating in excess of 10 percent for 
service-connected right ankle degenerative joint disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Codes 5003, 5271 (2004).

5.  The criteria for a 20 percent disability rating, but no 
higher, for service-connected degenerative joint disease, 
left elbow, with olecranon spur, are met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5206, 
5207, 5208, 5213 (2004).

6.  The criteria for a rating in excess of 10 percent for 
service-connected osteoporosis and compartment syndrome, left 
wrist, radius and carpal tunnel syndrome,  have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5013, 5215, 8515 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in March 2001 and in the 
statement of the case and supplemental statements of the 
case.  These documents in combination informed the veteran of 
the information and evidence necessary to substantiate the 
claim, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In August 2003 the case 
was readjudicated, satisfying the timing requirements of the 
VCAA.  The record reflects that the RO has made reasonable 
efforts to obtain relevant medical evidence adequately 
identified by the appellant in support of his claim.  The 
veteran has been afforded relevant examination.  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.

II.  Rating of Disabilities

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence, which consists of the 
veteran's contentions; the reports of VA examinations 
conducted in August 1985, April 2001, August 2002, June 2003, 
and August 2003; VA medical records of outpatient treatment 
from August to September 1997; private medical records from 
1998 to June 2003; and the transcript of a RO hearing.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail. The Board 
will summarize the relevant evidence where appropriate and 
material to the issues here.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

Where there is disagreement with the initial rating assigned 
following a grant of service connection, as here with the 
left elbow claim, then the entire history of the disability 
must be considered and, if appropriate, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

However, if entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
as here with the claims other than the left elbow claim, then 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, VA must evaluate all of the evidence, to the end 
that its decisions are "equitable and just." 38 C.F.R. § 4.6 
(2003).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 
(2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004), 
arthritis due to trauma, is rated as degenerative arthritis 
under Diagnostic Code 5003 (2004).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5010. 
38 C.F.R. § 4.71, Diagnostic Code 5003.  A rating of 10 
percent under Diagnostic Code 5003 is granted for a major 
joint affected by limitation of motion only where the 
limitation of motion is not compensable under the appropriate 
diagnostic code.

For the purpose of rating disability due to arthritis, the 
elbow, wrist, knee, and ankle are each considered a major 
joint; and the cervical vertebrae and lumbar vertebrae are 
each considered groups of minor joints, on a parity with 
major joints.  38 C.F.R. § 4.45(f).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion rate as below: With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent 
evaluation is assigned.  With X-rays evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups a 
10 percent evaluation is assigned.  38 C.F.R. § 4.71, 
Diagnostic Code 5003.  

In evaluating each of the veteran's service-connected 
disabilities below, the Board will consider all regulations 
which are potentially applicable.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The veteran's statements including testimony describing the 
symptoms of his service-connected disorders are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.


A.  Right and Left Knee Disabilities

In this case, the veteran's service-connected knee 
disabilities have each been evaluated as 10 percent disabling 
under the provisions of Diagnostic Code 5003, for painful 
motion.  As noted above, Diagnostic Code 5003 also provides 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved, 
in this case Diagnostic Codes 5260 and 5261.  The normal 
range of motion of the knee is set out as zero degrees of 
extension to 140 degrees of flexion at 38 C.F.R. Part 4, 
Plate II.

Diagnostic Code 5260 provides that limitation of flexion of 
the leg to 60 degrees warrants a noncompensable evaluation.  
Limitation of flexion to 45 degrees warrants a 10 percent 
evaluation. Limitation of flexion to 30 degrees warrants a 20 
percent evaluation.  Limitation of flexion to 15 degrees 
warrants a 30 percent evaluation.  

Diagnostic Code 5261 provides that limitation of extension of 
the leg to 5 degrees warrants a 10 percent evaluation, to 15 
degrees warrants a 20 percent evaluation, to 20 degrees 
warrants a 30 percent evaluation, to 30 degrees warrants a 40 
percent evaluation, and to 45 degrees warrants a 50 percent 
evaluation. 

During the most recent VA examination in June 2003, the 
veteran reported complaints of painful knees, mostly 
associated with ambulation, with radiation to the calf.  He 
also reported complaints of cracking sounds in the knees and 
giving way, but denied episodes of dislocation or recurrent 
subluxation.

The objective medical evidence shows that most recently, 
during the June 2003 VA examination, the knees exhibited a 
range of motion from 0 degrees of extension to 126 degrees of 
flexion.  Previous range of motion findings are similar 
during VA examinations in April 2001 (0 to 140 degrees) and 
August 2002 (0 to 130 degrees).   The examination reports for 
all three of these examinations indicated that on examination 
there was no painful motion on range of motion of the knees.

The report of VA X-ray examination in August 1985 shows that 
there were degenerative changes present in both knees.  
Recent VA examination reports contain diagnoses of 
degenerative joint disease of the left and right knees.  

While the demonstrated limitation of motion for each knee 
does not approximate that required for a compensable rating 
under Diagnostic Codes 5260 or 5261, the veteran does 
complain of painful motion which warrants a 10 percent rating 
for each knee's arthritis.  Diagnostic Code 5003; VAOPGCPREC 
23-97.  A rating in excess of 10 percent is not warranted, 
however, because the demonstrated ranges of motion do not 
meet the criteria for a 20 percent rating under either 
Diagnostic Code 5260 or 5261.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  Subluxation of 
the patella is "incomplete or partial dislocation of the knee 
cap." Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)). The Board notes that since Diagnostic Code 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).

The record does not indicate that the veteran experiences any 
recurrent subluxation or lateral instability of either knee.  
During the June 2003 examination the veteran complained of 
cracking sounds in the knees, and of giving away, but he 
denied any locking or swelling, or episodes of dislocation or 
recurrent subluxation.  At that time, on examination the 
examiner found crepitation.  The examiner also made a finding 
that there was no instability.  On examination during two 
previous VA examinations in April 2001 and August 2002, the 
examination reports noted that there were no episodes of 
dislocation or recurrent subluxation.  Therefore, a 
preponderance of the evidence is against a separate 
evaluation under Diagnostic Code 5257 for the left knee or 
right knee disabilities on the basis of recurrent subluxation 
or lateral instability; and a separate rating is not 
warranted for the left knee disability or for the right knee 
disability on that basis.

The Board has considered other potentially applicable 
diagnostic codes.  Diagnostic Code 5258 for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint provides a disability 
rating of 20 percent. Diagnostic Code 5259 for symptomatic 
removal of semilunar cartilage provides a maximum disability 
rating of 10 percent.  Diagnostic Code 5263 provides a 
maximum disability rating of 10 percent for traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing.  There is no medical evidence showing that 
the veteran manifests any of these conditions associated with 
either knee.  Therefore, these diagnostic codes do not 
provide the basis for assignment of a higher rating.

Diagnostic Code 5256 pertains to ankylosis of the knee, which 
is "immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  
Diagnostic Code 5256 is not appropriate to the veteran's 
service-connected bilateral knee disabilities because both 
knees are clearly not ankylosed.

Diagnostic Code 5262 provides a disability rating for 
impairment with malunion or nonunion of the tibia and fibula.  
There is no medical evidence indicating that the veteran has 
malunion or nonunion of either left or right tibia or fibula.  
Therefore, Diagnostic Code 5262 is not appropriate to the 
veteran's service-connected bilateral knee disabilities.

A principal complaint involves right and left knee pain.  The 
Board has therefore considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  As discussed above, the evaluation of a 
musculoskeletal disability requires consideration of all of 
the functional limitations imposed by the disorder, including 
pain, weakness, limitation of motion, and lack of strength, 
speed, coordination or endurance.  See also Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

Although the veteran reported experiencing pain with motion 
of the knees, the examiners at the last three VA examinations 
addressing the knees, made explicit findings indicating that 
there was no painful motion on range of motion testing of the 
knees.  The veteran's complaints of bilateral knee pain and 
resulting functional limitations are not shown by the 
objective evidence, as reflected in the last three VA 
examinations.

The preponderance of the evidence being against the veteran's 
claim for an increased rating, the evidence is not equally 
balanced, and the veteran's claim must be denied.

B.  Right and Left Ankle Disabilities

The veteran's residuals of left ankle injury, postoperative, 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71, Diagnostic Code 5299-5271.  His right ankle 
degenerative joint disease is currently evaluated as 10 
percent disabling, under 38 C.F.R. § 4.71, Diagnostic Code 
5003-5271.  

38 C.F.R. § 4.27 provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The code 5299 indicates that the system 
being rated is the musculoskeletal system.  The additional 
code is shown after a hyphen. Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20.   

In this case, there is no diagnostic code specific to the 
veteran's post-operative residuals of left ankle injury.  For 
this reason, the veteran's service-connected disability is 
rated by analogy under Diagnostic Code 5271 for limited ankle 
motion. The Board will consider whether a higher rating can 
be granted under this diagnostic code, as well as under any 
other potentially applicable diagnostic codes.  Regarding the 
right ankle disability, the code 5003 indicates that 
degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved, in this case the ankle, using Diagnostic Code 5271.

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion. 38 C.F.R. § 
4.71, Plate II.  The assigned 10 percent disability rating 
under Diagnostic Code 5271 requires moderate limited motion 
of the ankle. The next higher rating of 20 percent, which is 
also the maximum evaluation available under Diagnostic Code 
5271, requires marked limited motion of the ankle. 

In connection with the current claim, the veteran has been 
examined by VA three times, in April 2001, August 2002, and 
in June 2003.  During each, the veteran's complaints, and the 
examiners objective findings are similar.  

During the most recent examination in June 2003, the veteran 
complained of cracking sounds of the ankles; of pain on 
ambulation, mostly on the left ankle; and of medial and 
lateral malleolar sharp pain.  He complained that the 
bilateral ankles were worse since the last VA examination.  
On examination, range of motion of the left ankle was from 5 
degrees of dorsiflexion to 35 degrees of plantar flexion.  
The veteran had painful motion of the left ankle at extremes 
of ranges of motion on dorsiflexion and plantar flexion.  The 
veteran complained of increased pain and fatigue of the left 
ankle with range of motion.  The veteran denied any locking, 
swelling, or rubor of the joints.  The range of motion of the 
right ankle was from 10 degrees of dorsiflexion to 45 degrees 
of plantar flexion.  The veteran's ankles exhibited 
crepitation, and tenderness to palpation at bilateral medial 
joint lines.  There was no ankylosis.  The veteran's gait 
exhibited mild left lower extremity limp, and the veteran 
used a one point cane. 

During the previous VA examinations in 2001 and 2002, other 
findings included that there was no painful motion on 
examination of range of motion; and the report noted that 
there was no objective evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement or guarding.  The April 2001 examination report 
contains diagnoses of right ankle sprain with degenerative 
changes, and post traumatic bony deformity lateral malleolus, 
periarticular calcification, Achilles tendon spurs by X-rays 
of the left ankle.  The August 2002 VA examination report 
contains diagnoses of degenerative joint disease of the right 
ankle, and residuals of left ankle, postoperative.  



i.  Left Ankle

During the June 2003 VA examination, the left ankle 
dorsiflexion was shown to have  only approximately one-fourth 
of the range of the normal dorsiflexion of 20 degrees.  38 
C.F.R. § 4.71, Plate II.  The plantar flexion was 10 degrees 
short of the normal 45 degrees, which is approximately three-
quarters of normal.  Id. Accordingly, left ankle dorsiflexion 
was markedly limited and plantar flexion was at least 
moderately limited.  The VA examiner in 2003 also commented 
that the veteran had painful motion of the left ankle on both 
dorsiflexion and plantar flexion at extremes of range of 
motion, and the veteran complained of increased pain and 
fatigue of the left ankle with range of motion.

The Board finds that based on the foregoing, a 20 percent 
rating is warranted based on the veteran's limitation of 
motion of the left ankle and objective evidence of painful 
motion and complaints of increased pain and fatigue of the 
left ankle on motion.  The evidence shows that the veteran 
has a limp associated with the left lower extremity for which 
he requires the use of a cane.  The veteran complains of pain 
on ambulation mostly on the left ankle, and of medial and 
lateral malleolar sharp pain.  There is objective evidence of  
left ankle crepitus and tenderness to palpation.  Considering 
the underlying diagnosis of post-traumatic bony deformity 
lateral malleolus, periarticular calcification, Achilles 
tendon spur, his complaints do not seem unreasonable.  
Resolving any reasonable doubt in the veteran's favor, the 
Board will grant him a 20 percent rating for his left ankle 
disorder based on limitation of motion, painful motion, and 
functional loss.  

The Board has considered whether a rating higher than 20 
percent could be assigned under another Diagnostic Code.  A 
30 percent disability rating may be assigned under Diagnostic 
Code 5270 for ankylosis of the ankle with plantar flexion 
between 30 and 40 degrees or dorsiflexion between zero and 10 
degrees.  However, there is no medical evidence of ankylosis 
of the veteran's left ankle.  Since the veteran has motion of 
the left ankle, albeit limited, he does not have ankylosis.  
Without ankylosis of the left ankle, the criteria for an 
increased disability rating under Diagnostic Code 5270 have 
not been met.

Under Diagnostic Code 5272, the maximum disability rating 
available is 20 percent and that requires ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Under Diagnostic Code 5273, the maximum disability 
rating available is 20 percent and that requires malunion of 
the os calcis or astragalus with marked deformity.  Under 
Diagnostic Code 5274, the maximum disability rating available 
is 20 percent and that requires astragalectomy.  Therefore, 
none of these diagnostic codes provides a basis for a rating 
in excess of 20 percent.

Therefore, a 20 percent rating, and no more, is warranted for 
the left ankle disability.  The preponderance of the evidence 
is against an evaluation in excess of 20 percent.  

ii.  Right Ankle

During the June 2003 VA examination, the right ankle 
dorsiflexion was shown to be approximately one-half of the 
range of the normal dorsiflexion of 20 degrees.  38 C.F.R. § 
4.71, Plate II.  The plantar flexion was normal, 45 degrees.  
Id.  Accordingly, right ankle dorsiflexion was at worst 
moderately limited and plantar flexion was normal.  Also, the 
VA examiner in 2003 made no comments indicating that the 
veteran had any painful motion of the right ankle, and the 
veteran's complaints with respect to increased pain and 
fatigue was associated with the left ankle only and not the 
right ankle.  

As noted above, in rating musculoskeletal disabilities, 38 
C.F.R. § 4.40 (regarding functional loss) must be considered 
apart from and in addition to the appropriate Diagnostic 
Codes in the VA Schedule for Rating Disabilities. See DeLuca 
v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  The Board 
finds that no such functional loss exists at this time to the 
extent to warrant an evaluation in excess of the existing 10 
percent.  VA examinations showed no findings of pain, 
fatigue, weakness, lack of endurance, or incoordination 
regarding the right ankle.  There is no objective evidence of 
edema, effusion, redness, heat, abnormal movement, or 
guarding of movement.

The preponderance of the evidence being against the veteran's 
claim for an increased rating for the right ankle disability, 
the evidence is not equally balanced, and the veteran's claim 
in this regard must be denied.

C.  Left Elbow Disability

In cases in which the veteran has appealed the initial rating 
assigned after service connection is established, as here 
with the degenerative joint disease of the left elbow with 
olecranon spur, the Board must consider the initial rating, 
and, if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  In the January 2002 rating 
decision, the RO granted service connection and assigned the 
left elbow disability a noncompensable (zero percent) rating, 
effective from February 12, 2001.  During the appeal, in its 
August 2003 rating decision, the RO increased the rating from 
0 to 10 percent, effective from June 9, 2003.  

Consequently, the Board must consider whether the veteran is 
entitled to an evaluation in excess of 0 percent prior to 
June 9, 2003, and whether the veteran is entitled to an 
evaluation in excess of 10 percent for the period beginning 
June 9, 2003.  In this situation, the Board is not limited to 
the two existing stages or to that date as a boundary between 
stages.  

The veteran is right-handed, and his left elbow disability 
affects his minor upper extremity.

Normal ranges of motion for the elbow include 0 degrees for 
extension, 145 degrees for flexion, 80 degrees for forearm 
pronation and 85 degrees for forearm supination.  38 C.F.R. § 
4.71, Plate I.  

Under Diagnostic Code 5206, for limitation of flexion of the 
minor forearm to 110 degrees, a 0 percent rating is 
warranted.  Flexion limited to 100 degrees warrants a 10 
percent rating.  Flexion limited to 90 or 70 degrees warrants 
a 20 percent rating; flexion limited to 55 degrees warrants a 
30 percent rating; and flexion limited to 45 degrees warrants 
a 40 percent rating.  38 C.F.R. § 4.71a, Code 5206.

Limitation of extension of the minor forearm to 45 or 60 
degrees warrants a 10 percent rating; extension limited to 75 
or 90 degrees warrants a 20 percent rating; limitation of 
extension to 100 degrees warrants a 30 percent rating; and 
extension limited to 110 degrees warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5207.

Limitation of motion of the forearm to 100 degrees of flexion 
and 45 degrees of extension warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Code 5208.

Under Diagnostic Code 5213, a rating of 20 percent is 
warranted for limitation of pronation of the minor upper 
extremity, with motion lost beyond the middle of the arc; or 
where motion is lost beyond the last quarter of the arc, with 
the hand not approaching full pronation.  For limitation of 
supination to 30 degrees or less, a 10 percent rating is to 
be assigned.

During an April 2001 VA examination, the veteran made no 
complaints of pain with respect to the left elbow.  The 
examination report noted that there were no episodes of 
dislocation or recurrent subluxation, and no limitation to 
the veteran's job due to the left elbow.  The range of motion 
of the left elbow was from 0 degrees of extension to 130 
degrees of flexion, which the examiner characterized as mild 
limitation of motion on flexion.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  There was no crepitus.  The diagnosis 
was minimal degenerative joint disease of the left elbow with 
olecranon spur by X-rays.

During an August 2002 VA examination, the veteran reported he 
had no pain on the left elbow at the time of the examination.  
Then on moving it briefly, he complained of mild pain on the 
left elbow cubital area.  He reported that twice a month he 
had left elbow pain that functionally impaired him.  He 
reported having no episodes of dislocation or recurrent 
subluxation of the elbow.  He had no limitation on his job 
due to his left elbow.   

On examination, the left elbow exhibited a range of motion 
from 0 degrees of extension to 125 degrees of flexion; and 
supination and pronation of 40 degrees.  There was no pain on 
motion at the time of the examination.  There was no 
objective evidence of painful motion on all movements of the 
left elbow; and no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement of the left elbow.  There was crepitus of the left 
elbow.  There was no ankylosis and the joint was stable and 
pain free.  The report noted that X-ray examination in April 
2001 showed mild degenerative joint disease of the left elbow 
with olecranon spur.  The diagnosis was degenerative joint 
disease of the left elbow with olecranon spur. 

During examination on June 9, 2003, the veteran complained 
that his left elbow symptoms were worse since the last VA 
examination.  He complained of pain on the anterior elbow, 
which was a deep pain.  The veteran denied any locking, 
swelling, or rubor of the elbow joint.  The examination 
report noted that the veteran had had left forearm surgery in 
1982 for nerve release.  

On examination, the left elbow exhibited a range of motion 
from 0 degrees of extension to 140 degrees of flexion; and 
supination and pronation of 90 degrees.  The examiner 
indicated no objective evidence of pain on range of motion.  
The veteran complained of an increased pain and fatigue of 
the left elbow with range of motion.  There was tenderness to 
palpation mid elbow, anterior aspect.  There was no 
ankylosis.  

As reflected in the August 2002 VA examination report, the 
veteran's range of motion of the left elbow on both 
supination and pronation was limited to 40 degrees which 
represents a limitation of motion of approximately one-half 
of the normal arc.  Normal pronation is 80 degrees and normal 
supination is 85 degrees.  See 38 C.F.R. § 4.71, Plate 1.  
This limitation of motion meets the criteria under Diagnostic 
Code 5213, for a 20 percent rating because pronation of 40 
degrees reflects that motion is lost beyond the middle of the 
arc, and certainly lost beyond the last quarter of the arc, 
thereby warranting an evaluation of 20 percent for the minor 
extremity.  The Board finds that the 20 percent rating under 
Diagnostic Code 5213 is the highest warranted for the appeal 
period under that code.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board does not find that an evaluation in excess of 20 
percent is warranted for the left elbow disability at any 
time.  On review of other potentially applicable criteria, 
the Board notes that in order to receive a rating higher than 
20 percent for his left elbow disability, the veteran must 
have ankylosis of the elbow (Diagnostic Code 5205); flexion 
limited to 55 degrees or less (Diagnostic Code 5206); 
limitation of extension of the forearm to 100 degrees or more 
(Diagnostic Code 5207); impairment of the flail joint 
(Diagnostic Code 5209); nonunion of the radius and ulna, with 
flail false joint (Diagnostic Code 5210); impairment of the 
ulna, with nonunion in the upper half, false movement, and 
loss of bone substance and marked deformity (Diagnostic Code 
5211); impairment of radius, with nonunion in the lower half, 
false movement, with loss of bone substance and marked 
deformity (Diagnostic Code 5212); or the hand fixed in 
supination or hyperpronation (Diagnostic Code 5213).  The 
medical evidence does not show that he meets any of these 
criteria.

As set forth above, the medical evidence does not show 
objective evidence of limitation of motion of the left 
forearm and elbow or pain and weakness with additional 
functional loss due to the service-connected disability at 
issue to an extent that would warrant an evaluation in excess 
of 20 percent.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004).  

Therefore, a 20 percent rating, and no more, is warranted for 
the left elbow disability.  The preponderance of the evidence 
is against an evaluation in excess of 20 percent.  

D.  Left Wrist Disability

The veteran's service-connected osteoporosis and compartment 
syndrome, left wrist, radius and carpal tunnel syndrome, is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
5013.  Diagnostic Code 5013 addresses the rating for 
osteoporosis, with joint manifestations, and is rated on the 
basis of limitation of motion of the body part affected as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5013.  

Normal wrist dorsiflexion is from 0 to 70 degrees, and normal 
wrist palmar flexion is from 0 to 80 degrees.  38 C.F.R. 
§ Plate I.  Under Diagnostic Code 5215, for limitation of 
motion of the wrist, a 10 percent evaluation may be assigned 
for palmar flexion limited in line with the forearm, and for 
dorsiflexion less than 15 degrees.  The 10 percent evaluation 
is the maximum assignable rating under this diagnostic code 
for the minor extremity.  

As the service-connected left wrist disability includes 
carpal tunnel syndrome, the Board has considered evaluation 
on that basis.   See 38 C.F.R. § 4.124a.  Carpal tunnel 
syndrome is "a complex of symptoms resulting from compression 
of the median nerve in the carpal tunnel, with pain and 
burning or tingling paresthesia in the fingers and hand, 
sometimes extending to the elbow."  Wilson v. Brown, 7 Vet. 
App. 542, 544 (1995) quoting Dorland's Illustrated Medical 
Dictionary 1632 (27th ed. 1988).

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.   Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 pertain 
to neurologic impairment of the median nerve.  Under 38 
C.F.R. § 4.124a, Diagnostic Code 8515, a 60 percent 
evaluation is warranted where there is complete paralysis of 
the median nerve with the minor hand inclined to the ulnar 
side; the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to 
palm; weakened wrist flexion; and pain with trophic 
disturbances. 

Under that code, severe incomplete paralysis warrants 
assignment of a 40 percent evaluation; incomplete, moderate 
paralysis warrants assignment of a 20 percent rating; and 
mild incomplete paralysis warrants assignment of a 10 percent 
evaluation.  Diagnostic Code 8615 pertains to neuritis and 
Diagnostic Code 8715 to neuralgia.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Since 
the veteran is left-hand dominant, his disorder is rated as 
impairment of the minor upper extremity.  38 C.F.R. § 4.69.

During an April 2001 VA examination for joints, the veteran 
reported complaints of severe left wrist pain, and loss of 
strength and tingling sensation.  Pain is precipitated by 
lifting and cold exposure.  He reported that he had 10 months 
in the last 12 in which he had flare-ups with additional 
limitation of motion or function.  There were no episodes of 
dislocation or recurrent subluxation, and he had no 
limitation in his job due to the wrist condition.  He 
reported that he was right handed.  

On examination, range of motion showed that flexion of the 
left wrist was 65 degrees, extension was to 40 degrees, 
without painful motion.  There was also no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, guarding of 
movement of the left wrist and forearm.  

The veteran could touch with the tip of the left thumb, the 
tip of all fingers of that hand, and could touch with the tip 
of all fingers of that hand, the median transverse fold of 
the palm of the left hand.  The examiner indicated that the 
veteran had mild limitation of motion on flexion and 
extension of the left wrist, but it was functional.  The 
diagnosis was osteoporosis and compartment syndrome, left 
wrist with fracture, left radius and a left carpal tunnel 
syndrome.

During an August 2002 examination for hands, the veteran 
stated that he went six or seven times for treatment of left 
wrist pain, and uses Neurontin and Celebrex daily with good 
pain control for 8 to 10 hours.  The left wrist pain was 
precipitated by activity and cold exposure.  He complained of 
acute severe bouts of pain which functionally impaired him 
once or twice in the last year.  

On examination, there were no anatomical defects of the left 
hand, and no visual deformities of the left wrist.  There 
were no functional defects of the left hand.  He could touch 
the tip of the left thumb, the tip of all fingers of the left 
hand. He could touch the tip of all fingers to the median 
transverse fold of the palm.  Muscle strength was 4/5.  There 
was a scar 31 cm long and 1 mm to 2 cm wide, running from the 
left elbow cubital area to the medial forearm up to the 
wrist.  This was brownish in color and linear in shape.  

There was no ape hand or griffin claw deformity of the left 
hand.  He could spread the fingers and do the reverse.  There 
was atrophy of both thenar areas of both hands.  There was no 
trophic disturbance.  The veteran had not missed any work due 
to the wrist disability.  On range of motion study, flexion 
was to 55 degrees and extension was to 40 degrees.  The left 
wrist disability was within normal limits with respect to the 
extent of additional limited range of motion due to pain, 
fatigue, weakness, or lack of endurance.  The diagnosis was 
residuals, left wrist fracture.
 
During VA examination in June 2003, the veteran reported 
complaints that his left wrist was worse since his last VA 
examination.  He reported complaints of intermittent sharp 
pain, mostly with strong hand grip.  He had sharp pain on the 
lateral wrist with associated numbness towards his fingers, 
and pain on anterior lateral wrist.  The pain radiated to the 
forearm.  He had stiffness of fingers of the hands.  The 
examination report noted a history of left forearm surgery in 
1982 for nerve release.  Range of motion of the left wrist, 
included dorsiflexion of 63 degrees, palmar flexion of 80 
degrees.  There was no instability.  There was no ankylosis.  
The diagnosis was left wrist degenerative joint disease 
residual of left wrist fracture.

In June 2003, the veteran underwent a VA examination for 
neurological evaluation for carpal tunnel syndrome secondary 
to the service connected left wrist fracture.   The veteran 
reported complaints of decreased power in the left hand and 
that he frequently dropped objects. Using the left hand may 
elicit mild pain in the forearm.  He was currently treated 
with Neurontin.  Currently there were no paresthesias, only 
mild pain in the left forearm.  On examination, the report 
noted there was wasting of the left thenar region in the hand 
compatible with an old median nerve lesion (Carpal Tunnel 
Syndrome).  

On motor examination, there was good pincer and grasp 
function, and there were no involuntary movements, no paresis 
and no drift of the upper extremities.  There was atrophy of 
the left thenar region as compared to the right .  The tone 
was normal in all four extremities.  On sensory examination, 
there was decreased pinprick in the left forearm in the C6 
dermatome.  Pinprick sensation was normal in the hands, as 
was touch and vibration and position sense.  The report 
contains a diagnosis of clinically, median neuropathy (Carpal 
Tunnel Syndrome) in the left hand, manifested by thenar 
atrophy, despite normal conduction velocity shown on 
electrodiagnostic study, etiology due to service connected 
left wrist fracture.

The Board finds that a rating in excess of 10 percent under 
Diagnostic Code 5215, for limitation of motion of the left 
wrist, is not warranted.  The veteran is already rated at the 
maximum rating assignable under Diagnostic Code 5215, for 
limitation of motion of the wrist, and there is no indication 
of any ankylosis of the wrist so as to warrant an evaluation 
in excess of 10 percent under Diagnostic Code 5214.  
38 C.F.R. § 4.71a.  Most recently, dorsiflexion was to 63 
degrees (10 degrees less than normal); and palmar flexion was 
to 80 degrees, which is normal.  

In reaching that determination, the Board has considered the 
complete history of the veteran's disability, as well as the 
current clinical manifestations of this disability and its 
effects on the veteran's earning capacity, as well as the 
effects upon his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41. Any functional impairment which can be 
attributed to pain or weakness has also been considered, see 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 
206, along with all other pertinent aspects of 38 C.F.R. 
Parts 3 and 4.

The Board has also considered all other potentially 
applicable criteria, including Diagnostic Code 8515.  The 
competent evidence establishes that the veteran does not have 
complete paralysis of the left median nerve.  The record 
shows that the veteran's carpal tunnel syndrome causes 
decreased grip strength of 4/5 in the left hand, and most 
recently on motor examination, there was good pincer and 
grasp function.  There is atrophy of the left thenar region, 
but no paresis.  There was decreased pinprick in the left 
forearm in the C6 dermatome, but sensation, touch and 
vibration and position sense were normal in the hands.  The 
examiner in June 2003 described pain as mild in the left 
forearm.

Based on the foregoing, the Board finds that a rating in 
excess of 10 percent under Diagnostic Code 8515 is not 
warranted for the left wrist disability.  The disability 
picture does not approximate more than mild incomplete 
paralysis of the median nerve.  The evidence does not show 
that the disability picture due to peripheral neurologic 
symptomatology approximates the level of disability required 
for a rating in excess of 10 percent under Diagnostic Code 
8515.  

In sum, the Board finds that the veteran has mild incomplete 
paralysis of the median nerve due to left extremity carpal 
tunnel syndrome which is productive of decreased grip 
strength and decreased sensation.  He does not have moderate 
incomplete paralysis.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent for the veteran's 
left wrist disability under Diagnostic Code 8515 for 
neurologic symptomatology; and for reasons discussed above, 
is against the claim for a rating in excess of 10 percent 
under Diagnostic Code 5013, for limitation of motion of the 
wrist.  

In reaching this decision, the Board also considered other 
applicable rating criteria. However, the disability is 
limited to neurologic dysfunction and range of motion of the 
wrist, and does not warrant consideration of other diagnostic 
codes. 

E.  Conclusion

In conclusion, there is no evidence that the service-
connected disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and thus warrant an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  There is no showing that his respective 
disabilities have required frequent hospitalizations for 
treatment. Nor is there any showing that the disabilities 
have resulted in marked interference with employment.  Based 
on these considerations, the Board finds that the RO did not 
err in failing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

The Board thus concludes that the preponderance of the 
evidence is against the claims denied, and against any rating 
in excess of that granted herein.  It follows that the claims 
must be denied beyond any grant made here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990). 

	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease right knee, is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease left knee, is denied.

Entitlement to a 20 percent evaluation for the left ankle 
injury, postoperative, is granted, subject to the laws and 
regulations governing payment of monetary benefits.

An evaluation in excess of 10 percent for right ankle 
degenerative joint disease, is denied.

Entitlement to a 20 percent evaluation for degenerative joint 
disease, left elbow, with olecranon spur, is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.

An evaluation in excess of 10 percent for osteoporosis and 
compartment syndrome, left wrist, radius and carpal tunnel 
syndrome, is denied.


REMAND

The veteran is seeking an increased rating for degenerative 
joint disease of the lumbar spine, and for traumatic 
degenerative joint disease of the cervical spine.  The Board 
has determined that additional development is necessary prior 
to completion of its appellate review for the following 
reasons.  

These increased rating claims were received in February 2001.  
Since then, the criteria for evaluating back disorders have 
been amended twice.  

Effective September 23, 2002, Diagnostic Code 5293, the 
regulation for rating intervertebral disc syndrome, was 
revised; and effective September 26, 2003, the regulations 
for rating disabilities of the spine were revised with 
reclassification of the diagnostic codes.  The veteran is not 
currently rated for intervertebral disc syndrome.  

The recent regulation changes that became effective September 
26, 2003, however, may affect the way the veteran's cervical 
and lumbar spine disabilities are evaluated.  Pursuant to the 
new regulations, a general rating formula for diseases and 
injuries of the spine was added that is applicable to 
reclassified diagnostic codes 5235 to 5243, including 
Diagnostic Code 5242, degenerative arthritis of the spine.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293, intervertebral disc syndrome.  

The most recent supplemental statement of the case was issued 
in August 2003, prior to the effective date of the new 
regulations, September 26, 2003.  Thus, the RO has not 
notified the veteran of the newly enacted provisions of 
Diagnostic Codes 5235-5243, and has not considered these new 
regulations.  

While the record shows that the veteran was afforded an 
orthopedic examination of his cervical spine and lumbar spine 
disabilities in June 2003, the Board finds that he should be 
scheduled for an additional VA orthopedic examination that 
provides the information required for an evaluation under the 
new rating criteria.   Also, the veteran should be scheduled 
for a VA neurologic examination for associated neurological 
abnormalities.  Although he was examined in June 2003 for 
peripheral nerves, this was to evaluate for carpal tunnel 
syndrome of the left upper extremity.  

In view of the foregoing, the Board finds that after 
obtaining any additional records, a contemporaneous and 
thorough VA examination should be conducted to determine the 
current nature and severity of the veteran's service-
connected cervical spine and lumbar spine disabilities.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, the Board finds that additional development is 
required prior to a review of the cervical and lumbar spine 
claims.  See 38 U.S.C.A. § 5103A (West 2002).  In view of the 
above, the case is remanded to the RO via the Appeals 
Management Center in Washington DC for the following:

1.  Obtain all VA medical records for 
treatment of the veteran's service-
connected cervical spine disorder and 
lumbar spine disorder from June 2003 to 
the present.  All efforts to obtain these 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available. 

2.  After accomplishing the above and 
obtaining any available records, the RO 
should arrange for the appellant to 
undergo spine and nerve examinations of 
the cervical spine and lumbar spine to 
determine the nature and severity of his 
service connected degenerative joint 
disease of the cervical spine and lumbar 
spine.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The examiners 
should review the claims folder in 
conjunction with the respective 
examinations, and this fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the respective 
examination reports.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
the examiner should explain why it is not 
feasible to respond.  

The nerve examination should, for each 
spine disorder (cervical and lumbar), 
separately report all findings and note 
all symptoms compatible with sciatic 
neuropathy, such as characteristic pain 
and demonstrable muscle spasm, absent 
ankle jerks, or other neurological 
findings appropriate to the site of the 
diseased disc or discs concerning the 
cervical spine and lumbar spine.  The 
neurological examiner should specifically 
comment as to the frequency of 
incapacitating episodes associated with 
the veteran's service-connected cervical 
spine and lumbar spine disabilities, to 
include a specific statement as to the 
total duration of any incapacitating 
episodes during the past 12 months for 
each of these spine disabilities.  For 
purposes of evaluation, an incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome requiring bed rest 
prescribed by a physician, and treatment 
by a physician.  The examiner should 
discuss the effect the veteran's cervical 
spine and lumbar spine disorders each 
separately have upon his daily 
activities. 

The spine examination should provide the 
range of motion of the spine in degrees.  
Symptoms such as pain, stiffness, or 
aching in the area of the spine affected 
by injury should be noted, as should 
muscle spasm, guarding, or abnormal gait.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should discuss, separately, the 
effects of the veteran's cervical spine 
and his lumbar spine disorders on his 
daily activities. 

3.  The RO should then readjudicate the 
cervical spine and lumbar spine claims.  
The new provisions found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, and 
Plate V, must be considered; and if 
applicable, the new provisions found at 
Diagnostic Code 5293.  If any such action 
does not resolve a claim, issue the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all relevant evidence 
received since the August 2003 
supplemental statement of the case and 
provide notice of the amended rating 
criteria to the veteran.  An appropriate 
period of time should be allowed for 
response.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


